276 F.2d 377
Robert Ward NORMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 16642.
United States Court of Appeals Ninth Circuit.
March 17, 1960.

Edmund L. Regalia, Dick Ivan Oberholtzer, San Francisco, Cal., for appellant.
Laughlin E. Waters, U.S. Atty., Robert John Jensen, Minoru Inadomi, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, BONE and HAMLEY, Circuit Judges.
PER CURIAM.


1
The court is of the opinion that the trend of recent Supreme Court cases as interpreted here requires that appellant now be given a hearing on the merits of his contention that he was not competent mentally at the time of his plea and sentence.  Accordingly, the order of the district court dated May 4, 1959, is vacated and the cause remanded.